Citation Nr: 1025258	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for acute myelomonocytic 
leukemia, status post chemotherapy, in remission, claimed as due 
to exposure to ionizing radiation


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney

INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from February 1975 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which denied the Veteran's claim. 

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Detroit RO in 
March 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.  The Detroit RO currently has 
original jurisdiction over the Veteran's claim. 


FINDINGS OF FACT

1.  A preponderance of the evidence indicates that the Veteran 
was not exposed to ionizing radiation during active duty service.

2.  There has been no demonstration by competent medical, or 
competent and credible lay evidence of record that the Veteran's 
acute myelomonocytic leukemia is related to his military service.


CONCLUSION OF LAW

The Veteran's acute myelomonocytic leukemia was not incurred in 
or aggravated by service, nor may such be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in June 2007.  This letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence. The June 2007 letter also informed the Veteran as to 
the law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's service treatment records, VA 
outpatient medical records, and conducted a search for records 
documenting the Veteran's radiation exposure. 

The duty to assist includes providing a medical examination or 
obtaining a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in initial service connection 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on file 
for VA to make a decision on the claim.

Here, there is competent medical on file and sufficient medical 
evidence to make a decision on the claim.  Hence, remanded this 
matter for a VA examination is not required.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He exercised the option of a 
personal hearing and was afforded one in March 2010 as detailed 
in the Introduction. 

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including leukemia, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Notwithstanding the above, service connection may be granted for 
a disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service. See 38 C.F.R. § 3.303(d) (2009); see also Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - radiation exposure

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity. "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(i), (ii) (2009).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney 
cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland 
cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular 
cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 
Section 3.311(b)(5) requires that colon cancer become manifest 5 
years or more after exposure. 38 C.F.R. § 3.311(b)(5) (2009).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2) (2009). In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation. These records 
normally include but may not be limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and other records which may 
contain information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).

Analysis

The Veteran contends that his acute myelomonocytic leukemia is a 
result of exposure to ionizing radiation during military service.  
See, e.g., A June 2007 statement.  Specifically, he contends that 
by guarding and escorting nuclear missiles during service he was 
exposed to ionizing radiation that would leak from the nuclear 
warheads.  The Board will now address the three methods, 
discussed in detail above, through which service connection based 
upon radiation exposure may be granted [38 C.F.R. § 3.309(d) and 
§ 3.311, and Combee].

(i.)  Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the Veteran must currently have a disease listed in 38 C.F.R. § 
3.309(d)(2), and have been a radiation-exposed veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309(d)(3) (2009).

While leukemia is one of the listed diseases under 38 C.F.R. § 
3.309(d)(2), the record does not indicate that the Veteran 
participated in a radiation-risk activity and he does not contend 
otherwise.  Instead, the Veteran argues that he was exposed to 
radiation while guarding nuclear missile sites. 

Because the presumptive service connection provisions are not 
applicable to this case, the Board will next examine the claim 
under 38 C.F.R. § 3.311, which provides for special development 
in cases involving radiogenic diseases.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development of 
claims based on a contention of radiation exposure during active 
service and post-service development of a radiogenic disease.  
The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling claims 
brought by radiation exposed veterans or their survivors.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 
3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest after 
service, and it is contended that the disease resulted from 
radiation exposure, a dose assessment will be made.  However, 
absent competent evidence that the Veteran was exposed to 
radiation, VA is not required to forward the claim for 
consideration by the Under Secretary for Benefits.  See Wandel v. 
West, 11 Vet. App. 200, 204-205 (1998).

As noted above, the Veteran's has been diagnosed with acute 
myelomonocytic leukemia.  Leukemia is a radiogenic disease listed 
in § 3.311 (b)(2).  However, before additional development under 
§ 3.111 need be accomplished, competent evidence that the Veteran 
was exposed to ionizing radiation must be present.  See Wandel, 
11 Vet. App. at 205.  

As indicated above, the Veteran contends that he was exposed to 
ionizing radiation while guarding nuclear missiles.  In a letter 
received in May 2009, the Veteran stated that "things didn't 
always go smooth" and that sometimes the nuclear warheads would 
"leak" radiation.  

In March 2008, the RO requested the Veteran's DD 1141, Record of 
Exposure to Ionizing Radiation, or equivalent record(s) 
documenting the Veteran's exposure to radiation.  In response, 
the US Air Force Radiation Dosimetry Laboratory stated that there 
were no records documenting the Veteran's exposure to radiation.  
In a follow-up letter dated December 24, 2008, C.L.A., the Chief 
of the Air Force Radioisotope Committee Secretariat in the Office 
of the Surgeon General stated that "the Air Force Safety Center 
reviewed the Veteran's official personnel records from the 
National Personnel Records Center and did not find evidence of 
duties that would have involved close proximity to radioactive 
nuclear weapon components.  As such, no dose was given for the 
Veteran."  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all the evidence 
of record, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its rejection 
of any material evidence favorable to the Veteran. See, e.g., 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [holding 
that the Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence"].

In the instant case, the Board places far greater weight of 
probative value on the finding of the Office of the Surgeon 
General who found that the Veteran did not engage in duties that 
would have exposed him to ionizing radiation, than it does on the 
recent statements of the Veteran, which were made in connection 
with his claim for monetary benefits.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  In this regard, the Board observes 
that the Office of the Surgeon General's finding is supported by 
a record search conducted by the NPRC which yielded no evidence 
of radiation exposure, or the existence of a DD Form 1141, for 
the Veteran. 

(iii.)  Direct service connection - Combee

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation exposure 
do not preclude a veteran from establishing service connection 
with proof of actual direct causation. See Combee, 34 F.3d at 
1043-1044; see also 38 C.F.R. § 3.303(d) (2009). Accordingly, the 
Board will proceed to evaluate the Veteran's claim under the 
regulations governing direct service connection.  

As has been discussed above, in order to establish service 
connection for the claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the Veteran was diagnosed with acute 
myelomonocytic leukemia in August 2006.  Hickson element (1) has 
therefore been satisfied. 

With respect to Hickson element (2), the Board will separately 
address in-service injury and disease. 

Regarding injury, as is thoroughly discussed above, there is no 
competent and credible evidence of record indicating that that 
the Veteran was exposed to ionizing radiation during service.  
The Veteran and his representative do not contend that there was 
any other in-service injury.   

Regarding disease, the Veteran's medical treatment records do not 
indicate that leukemia existed in service or for many years 
thereafter.  Thus, the presumptive provisions of 38 C.F.R. 
§ 3.309(a) do not apply.  

Accordingly, Hickson element (2) has not been met, and the 
Veteran's claim fails on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining Hickson element, medical nexus. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to decide 
a claim in the alternative].

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that a medical nexus is 
necessarily lacking.  Such is the case here.  There is no 
competent and credible evidence of record addressing the 
potential etiological relationship between the Veteran's 
diagnosed leukemia and his military service to include his 
alleged radiation exposure.  

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his leukemia and 
service, any such statements offered in support of the Veteran's 
claim do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  

For the reasons expressed above the Board concludes that Hickson 
element (3) has not been met.

Conclusion

The Board has considered the Veteran's claim under all three 
bases for service-connection of radiation exposure.  For the 
reasons explained above, a preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for acute myelomonocytic leukemia.


ORDER

Entitlement to service connection for acute myelomonocytic 
leukemia, status post chemotherapy, in remission, claimed as due 
to exposure to ionizing radiation, is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


